Plaintiff, a policeman driving a patrol wagon eastward on Kingsessing Avenue, was run down while crossing 56th Street by appellant's truck going south on that street. The single point presented for review is whether plaintiff's contributory negligence should have been declared as matter of law. There is evidence that plaintiff, when some 50 feet from the crossing, saw defendant's truck on his left, 225 feet north of the intersection, and that another officer was ringing the bell of the patrol, as it approached 56th Street; plaintiff, therefore, had the right of way under two provisions of the statute: Act *Page 422 
of June 22, 1931, P. L. 751, sections 1013 (a), 1014 (b), 75 P. S., sections 572 (a), 573 (b). When plaintiff entered the intersection, he observed appellant's truck 100 feet to his left approaching at from 24 to 30 miles an hour, from which he assumed he could cross in safety. In such circumstances, the question was for the jury: Adams v. Gardiner, 306 Pa. 576,160 A. 589; Rhinehart v. Jordan, 313 Pa. 197, 169 A. 151; Christ v. Hill Metal and Roofing Co., 314 Pa. 375, 171 A. 607.
Judgment affirmed.